OPINION OF THE COURT. MECHEM, J. 1. The appellants, the Santa Bita Mining Company and the Santa Bita Store Company, were jointly indicted with one John Deegan'and one William Young for a violation of Section 3, Act of Congress, approved July 2, 1890, Chapter 647, 26 Stat. at Large 209, which is as follows: “Sec. 3. (Trusts, etc., in Territories •or District of Columbia illegal — persons combining guilty of misdemeanor.) Every contrae!, combination in form of trust or otherwise, or conspiracy, in restraint of trade or commerce in any Territory of the United States xxxxxxxxxis hereby declared illegal. Every person who shall make any such contract or engage in any such combination or conspiracy, shall be deemed guilty of a misdemeanor, and, on conviction thereof, shall be punished by fine not exceeding five thousand dollars, or by imprisonment not exceeding one year, or by both said punishments, in the discretion of the court.” (2G Stat. L. 209). The appellants were convicted. Deegan and Young were acquitted. The record shows that the appellants are New Jersey Corporations, the mining company owning and operating mines at Santa Rita, Grant County, New Mexico, and the Store Company carrying on a general merchandise business at the same place. Deegan was the general agenc in charge of the business of both companies, and Young was an employee under Deegan. No other officer of either company lived or was in New Mexico during the period named in the indictment, or at any time thereafter. Deegan reported to one Broughton in New York, who had charge of the New York Offices of the Companies and no other officer of either company is mentioned in the record of this case. The indictment charged that the defendants conspired to coerce and compel the employes, lessees and tenants of the appellant to trade exclusively with the Santa Rita Store Company, and as an overt act further charged that on the 10th day of January, 1905, the defendants ordered the employees, lessees and tenants of appellants to quit trading with C. L. Turner & Son, of Santa Rita, a firm competing with the Santa Rita Store Company, with the threat that any employe would be discharged, and any lessee would be refused a renewal of his lease who failed to comply with said order. There was no evidence that any officer or agent of either of appellants, (other than Deegan) participated in or had knowledge of the'acts of which complaint is made.  1 Undoubtedly, a conspiracy might be formed by two corporations acting through agents, yet there must be more than one agent or more than one person actually engaged in the formation of the conspiracy. In this case a conspiracy was not formed because of a lack of persons. Deegan could not conspire with himself; neither could two or more corporations conspire alone by means of Deegan. Had some other officer or agent of either corporation participated in, or had knowledge of, the scheme, then a conspiracy might, have been formed between the two defendant corporations. “The union of two or more persons, the conscious participation in the scheme of two or more minds, is indispensible to an unlawful combination, and it cannot be created by the action of one man alone.” per Sanborn, J., in Union Pacific Coal Company v. United States, 173 Fed. 737. The trial court should have sustained the motion made by appellants for an instructed verdict. For the foregoing reasons, the judgment of the lower court is reversed and the case remanded. / Roberts, A. J., who was not a member of the Court ivhen the case was submitted, did not participate in this decision.